Citation Nr: 1534964	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease with gastritis and irritable bowel syndrome, to include as due to undiagnosed illness and as secondary to skin eruptions due to tumid lupus erythematosus or depressive disorder.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness and as secondary to skin eruptions due to tumid lupus erythematosus, depressive disorder, or diffuse myalgias to include muscle and joint pain and fatigue.

3.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

4.  Entitlement to an initial rating in excess of 30 percent prior to August 31, 2009, and in excess of 60 percent as of August 31, 2009, for skin eruptions due to tumid lupus erythematosus.

5.  Entitlement to an initial rating in excess of 20 percent prior to September 9, 2009, and in excess of 40 percent as of September 9, 2009, for diffuse myalgias to include muscle and joint pain and fatigue.

6.  Entitlement to special monthly compensation based on the need for regular aid and assistance.

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

8.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to September 1985 and December 1990 to June 1991, including service in the Persian Gulf.

This case comes to the Board of Veterans' Appeals (Board) from April 2008, March 2009, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

An August 2010 rating decision increased the rating for diffuse myalgias to include muscle and joint pain and fatigue to 40 percent effective September 9, 2009.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

An April 2012 rating decision increased the rating for skin eruptions due to tumid lupus erythematosus to 60 percent effective August 31, 2009.  An August 2012 letter notifying the Veteran of that decision informed him that a 60 percent rating was the maximum allowed and thus the appeal was being closed.  However, as that increase did not result in the maximum rating available under Diagnostic Code 7816 prior to August 31, 2009, and the disability may warrant a rating in excess of 60 percent as of August 31, 2009, under alternative rating criteria, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This case also comes before the Board from an October 2014 rating decision that denied automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  In March 2015 the Veteran filed a notice of disagreement to those denials.

The Veteran was scheduled for a Board hearing by videoconference in June 2015.  However, the record shows that he cancelled the hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In this decision, the Board grants special monthly compensation based on the need for regular aid and assistance.  The remaining issues are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran is so helpless as to be in need of the regular aid and attendance of another person due to service-connected disability.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  38 C.F.R. §§ 3.350(b), 3.352(a) (2014).

Bedridden is that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).

Although the Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, it is logical to infer there is a threshold requirement that at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996). 

In this case, the Veteran is service-connected for skin eruptions due to tumid lupus erythematosus, rated 60 percent; depressive disorder, rated 50 percent; and diffuse myalgias to include muscle and joint pain and fatigue, rated 40 percent.  His combined rating is 90 percent.  He has been assigned a total disability rating for compensation purposes based on individual unemployability by reason of service-connected disability effective May 17, 2012.

In a May 2012 statement, the Veteran's wife stated that he needs assistance on a daily basis with everyday activities including bathing, dressing, feeding, medications, and mobility.  

VA treatment records show that the Veteran is wheel-chair bound and having difficulties with activities of daily living.  A November 2014 record shows that he was at or near the reported baseline of loss of function and while he did not need continued skilled therapy he did require assistance from family for transferring to the wheelchair.

A November 2014 examination for housebound status or permanent need for regular aid and attendance shows that due to diffuse myalgias and depressive disorder, along with nonservice-connected coronary artery disease, the Veteran was unable to prepare his own meals and required assistance in bathing and tending to other hygiene needs.  While no restrictions were noted for the upper extremities, there was weakness in the lower extremities.  It was noted that the Veteran's wife cared for him, helped him get into and out of the tub, and assisted with dressing.  It was also noted that the Veteran required a wheelchair for locomotion.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is in need of regular aid and attendance due to his service-connected diffuse myalgias to include muscle and joint pain and fatigue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His spouse provides assistance with activities of daily living and VA treatment records show that he needs assistance from family for transferring to the wheelchair.  Thus, the Board finds that his service-connected diffuse myalgias to include muscle and joint pain and fatigue, in combination with other service-connected disabilities, make him so helpless as to be in need of the regular aid and attendance of another person.  Accordingly, special monthly compensation based on the need for regular aid and attendance is warranted.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.


REMAND

In correspondence received in March 2015, the Veteran indicated a desire for his appeal to be reviewed by a Decision Review Officer with a personal hearing.  While the Veteran cancelled his Board hearing, there is no indication that the Veteran was scheduled for a hearing or that he withdrew the request for a hearing before a Decision Review Officer.  To ensure due process, the Veteran should be scheduled for a hearing before a Decision Review Officer at the RO.

With respect to gastroesophageal reflux disease (GERD) with gastritis and irritable bowel syndrome (IBS), the service medical records show that the Veteran reported vomiting and inability to hold down food in January 1991 and a history of frequent indigestion in April 1991.  While the Veteran was provided a VA examination in January 2008, noting that GERD, gastritis, and IBS were diagnosed conditions and thus not due to undiagnosed illness, the examiner did not provide an opinion on etiology.  On the Veteran's April 2009 substantive appeal, he asserted that his gastrointestinal problems were related to a service-connected psychiatric disability.  A January 2011 VA examination report indicates that the Veteran has IBS and a recommendation for a colonoscope to evaluate SLE (systemic lupus erythematosus) involvement in the gastrointestinal tract.  Therefore, the Veteran should be provided a VA examination to ascertain whether GERD with gastritis and IBS is related to service or service-connected depressive disorder or tumid lupus erythematosus.

With respect to headaches, the Veteran reported a history of frequent or severe headaches during September 1988 and April 1991 examinations in service.  Private treatment records show complaints of headaches in May 1994.  On his April 2009 substantive appeal, he asserted that his headaches are secondary to myalgias.  An April 2012 VA examination report shows the examiner's opinion that the current headaches were not related to the ones in service because there was a lack of evidence to establish a nexus and the Veteran was experiencing multiple physical problems that could be causing stress resulting in the tension headaches in 2007.  While the examiner noted the September 2007 lay statements, the examiner did not properly consider their contents which show that the Veteran has had headaches for at least three years.  It is also unclear whether the examiner properly considered the Veteran's statements of having had them since returning from the Persian Gulf.  The examiner also noted that the headaches could be triggered by depression.  Therefore, the Veteran should be provided a VA examination to ascertain whether his headaches are related to service or a service-connected depressive disorder, diffuse myalgias to include muscle and joint pain and fatigue, or skin eruptions due to tumid lupus erythematosus.

Private treatment record shows elevated blood pressure readings in July 1993.  The Veteran was provided a VA examination for his hypertension in January 2008.  He reported being diagnosed with hypertension a year after discharge from active service and prescribed medication for four years.  The examination revealed normal blood pressure readings, and the examiner provided a diagnosis of hypertension, now resolved or controlled with weight loss, and did not offer an opinion on the likely etiology.  However, VA treatment record from November 2008 and February 2009 show a diagnosis of hypertension as do more recent treatment records from March 2013, which also show that he was prescribed medication.  Thus, the presence of disability during the pendency of the claim has been established.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because of the Veteran's competent report of being diagnosed with hypertension within a year of discharge from service, he should be provided a VA examination to ascertain whether his hypertension is related to active service.

With respect to the diffuse myalgias to include muscle and joint pain and fatigue, the Veteran was last examined for that disability by VA in April 2012.  The record, including a November 2014 examination for housebound status or permanent need for regular aid and attendance, indicates that the disability has worsened.  Thus, he should be provided a VA examination to ascertain the severity of his disability.

With respect to the skin eruptions due to tumid lupus erythematosus, the Veteran was last examined for that disability by VA in April 2012 and the record contains VA treatment records through September 2014.  The Veteran contends that the disability has worsened and it has been over three years since the last examination.  e there is no indication that the disability has worsened since the last examination, Thus, he should be provided a VA examination to ascertain the severity of his disability.

The October 2014 rating decision denied automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  In March 2015 the Veteran filed a notice of disagreement to each of those denials.  Thus, the Board is required to remand the issues to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a Decision Review Officer at the RO.  The Veteran and representative should be notified in writing of the date, time, and location of the hearing.

2.  Issue a statement of the case on the issues of entitlement to automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If an appeal is perfected, then return the issues to the Board.

3.  Obtain any VA treatment records since September 2014 and associate them with the record.

4.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of GERD with gastritis and IBS.  The examiner should review the claims folder and note that review in the report.    The examiner should consider the service medical records and the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should provide the following:

(a) Diagnose all current gastrointestinal and digestive disabilities and specifically state whether or not diagnoses of GERD, gastritis, and IBS are warranted.

(b)  Is it at least as likely as not (50 percent or greater probability) that GERD with gastritis and IBS had its onset during active service or is otherwise causally related to active service?

(c)  Is it at least as likely as not (50 percent or greater probability) that GERD with gastritis and IBS was caused by service-connected depressive disorder and/or tumid lupus erythematosus.

(d) Is it at least as likely as not (50 percent or greater probability) that GERD with gastritis and IBS has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected depressive disorder and/or tumid lupus erythematosus.

5.  Also schedule the Veteran for a VA examination to determine the nature and likely etiology of headaches.  The examiner should review the claims folder and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a headache disability had its onset during active service or is otherwise causally related to active service.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that a headache disability or was caused by service-connected depressive disorder, diffuse myalgias to include muscle and joint pain and fatigue, and/or skin eruptions due to tumid lupus erythematosus.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that a headache disability has been aggravated (permanently worsened beyond the natural progress of the disease) by service-connected depressive disorder, diffuse myalgias to include muscle and joint pain and fatigue, and/or skin eruptions due to tumid lupus erythematosus.  The examiner should consider the service medical records and the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

6.  Also schedule the Veteran for a VA examination to determine the nature and likely etiology of hypertension.  The examiner should review the claims folder and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset during active service or is otherwise causally related to active service.  The examiner should state whether or not hypertension manifested within one year following separation from service and should note what evidence supports that conclusion.  The examiner should consider the service medical records and the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

7.  Schedule the Veteran for a VA examination to determine the severity of diffuse myalgias to include muscle and joint pain and fatigue.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  A rationale for all opinions should be provided.

8.  Schedule the Veteran for a VA examination to determine the severity of skin eruptions due to tumid lupus erythematosus.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  A rationale for all opinions should be provided.

9.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


